PER CURIAM.
Appellant challenges the circuit court’s dismissal of his petition for writ of mandamus as being untimely, and its imposition of a lien on Appellant’s inmate trust account.
We affirm the dismissal of Appellant’s petition for writ of mandamus without discussion. However, the trial court’s imposition of a lien on Appellant’s inmate trust account is reversed. See Schmidt v. Crusoe, 878 So.2d 361 (Fla.2003).
AFFIRMED in part and REVERSED in part.
DAVIS, PADOVANO, and HAWKES, JJ., concur.